Citation Nr: 1218891	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 09-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to June 1967 and from May 1968 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted the Veteran entitlement to service connection for PTSD. The Veteran continues to disagree with the level of disability assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been most analogous to a finding of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; the evidence of record does not show total occupational or social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been approximated or met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2012).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters to the Veteran in March 2006, April 2008, and February 2011. Additionally the law in this case provides that  where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA PTSD examinations in June 2004, March 2007, and February 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA examination was provided in February 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below. A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his PTSD symptoms.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for an increased initial rating of PTSD.  However, as discussed in below, sufficient evidence is not of record to grant the Veteran's claim for a TDIU. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

The Veteran claims that an increased rating, to 100 percent, is warranted for his service connected PTSD, based on the severity of his symptomatology. While the evidence clearly shows that the Veteran's PTSD has a significant impact on his occupational and social functioning, the preponderance of the evidence is clearly against the claim for an increased rating. The claim will therefore be denied. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2012). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Veteran first received a VA examination in June 2004. The Veteran reported feeling depressed most days, with poor energy and concentration, poor sleep, and early morning awakening. He had considerable amotivation and hopelessness. He denied regular nightmares. He had panic attacks about two times a week. He avoids crowds. While the Veteran was still employed at that time, he indicated that his panic attacks sometimes interfered with his ability to continue with employment. The Veteran and his wife both reported that his symptoms of depression as well as panic caused considerable distress in their personal relationship, though he had been married for approximately 34 years.

Upon examination, he was calm, cooperative, and appropriate. Speech was normal in rate and tone. Affect was restricted. Mood was "ok." Thought process was logical and sequential. Thought content was without audio or visual hallucinations, or homicidal or suicidal ideation. He was oriented to person, place, and time. Memory and concentration were intact. Abstractability was fair. Insight and judgment were good. The Veteran was diagnosed with major depressive disorder, with a GAF of 60. The Veteran was noted to be mildly impaired functionally.




The Veteran received a private psychiatric examination in April 2005. He reported experiencing recurrent and intrusive distressing recollections of service. He had distressing dreams of Vietnam and experienced flashbacks about three times a month.

Upon examination, he was oriented to place, time and person. He was cooperative, and showed distress in discussing Vietnam. He was not suicidal or homicidal. Affect was restricted. Intelligence was within normal range. Associations were appropriate. There was no evidence of hallucinations of delusions. He reported that he tried to avoid thoughts or feelings associated with Vietnam, as well as people, places, or activities that would arouse such recollections. He avoided crowds, and feels detached and estranged from others. He stated that he would sometimes awaken with "nightsweats" after experiencing nightmares. He had periods of irritability and outbursts of anger. He also has difficulty concentrating at times. He has hypervigilance. He reported that he had an exaggerated startle response with loud noises and unexpected approaches. Although he denied any then-current suicidal thoughts, he did feel that episodically he contemplated suicide,  though he had no plan and never acted on suicidal thoughts. He was diagnosed with PTSD as well as depression, with a then-current GAF of 40, with a GAF in the last year of 50.

The Veteran received a further VA examination in March 2007. He had a mildly irritable mood, with was congruent with a gruff, and somewhat restricted, affect. He described intrusive recollections and occasionally emotional flashbacks to events he experienced in service. He also had chronic avoidance symptoms, with restricted range of affect, restricted range of interests, and avoidance of reminders of his experiences in service. He also reported chronic restless sleep with awakenings sometimes with profuse sweating, but with no recollection of nightmare content. He has been chronically hypervigilant, with exaggerated startle response, and irritability.




Upon examination, he had a normal stream of thought and speech, and no unusual thought content. The examiner reported that the Veteran appeared somewhat alexithymic and defense in discussing his emotional life. He indicated some emotional isolation from his wife, and felt he was somewhat emotionally distant with his four sons, though he was looking forward to being a grandfather. His intellectual functioning appeared intact with only minor difficulties with concentration in attending to tasks such as serial subtraction.

The Veteran received a further VA examination for his PTSD in February 2011. At that time, the Veteran was noted to have been married since 1970. He reported that his home life "could be better". He has four sons and six grandchildren. He noted that he enjoyed his time when his sons and grandchildren were with him, but also enjoyed his time when they were not with him. He indicated that he was not as close with his children as he would like. He reported that he attended a reunion every few years. He had no history of suicide attempts.

Upon evaluation, the Veteran was found to be clean and appropriately dressed. His psychomotor activity and speech were unremarkable. The examiner noted that the Veteran was somewhat agitated early in the interview, but became cooperative. His affect was normal, and his mood was anxious. He was oriented to person, time, and place. His thought process and thought content were unremarkable. He had no delusions. He had good insight and judgment. He reported that his thoughts sometimes kept him awake, and that he had nightmares about Vietnam three to four  times a week. He had no hallucinations. He reported rising at night to walk around his house and make sure the doors were locked. He had no panic attacks or homicidal thoughts. He did report thoughts of harming someone at work, but said he works to avoid those thoughts. He reported some suicidal thoughts, but no intent or plan. His impulse control was fair. He indicated that he managed his anger by avoiding situations that made him angry. 

Upon examination, the Veteran was found able to maintain minimal personal hygiene. Remote and recent memory were normal, and immediate memory was mildly impaired. He reported recurrent distressing dreams of stressful events in service. He made efforts to avoid thoughts, feelings, or conversations associated with trauma. He had markedly diminished interest or participation in significant activities. He reported a feeling of detachment or estrangement from others. He had difficulty falling or staying asleep, as well as irritability, outbursts of anger, difficulty concentrating, and hypervigilance. His social interactions were found to be impacted by social withdrawal and hypervigilance when around others or out in the community. He reported triggers that brought on anxiety symptoms included any event with crowds, and that his symptoms were best when he was working by himself. He reported some discomfort when being around others in a grocery store or restaurant. He reported some symptoms of survivor guilt. The Veteran's employment history was noted, and he reported having problems getting along with people.

The Veteran was diagnosed with chronic PTSD as well as a depressive disorder. The examiner noted that the depression symptoms were linked in part to PTSD, and in part to ongoing stress due to medical problems. The Veteran was found to have a GAF of 58, due to all of his medical symptomatology. 

However, the examiner noted that PTSD symptoms alone did not preclude the Veteran from employment, however, social interactions suffered as a result of his irritability and impacted his work environment. The examiner noted that the Veteran's symptomatology was most consistent with a finding of reduced reliability and productivity due to PTSD symptoms, specifically, social withdrawal and isolation associated with difficulty in getting along with others or feeling unsafe around other people. He was noted to have difficulties at work associated with poor social interactions stemming from organizational skills and difficulty adapting. He also had marital problems stemming from loss of intimacy, as well as emotional numbing. The examiner noted however, that the Veteran did not have total occupational and social impairment.

As noted above, in order to warrant an increased rating, the Veteran's disorder would have to be found to approximate symptoms consistent with a finding of total occupational and social impairment. The Board does not find that such symptomatology has been met. 

The medical and factual evidence above shows that the Veteran has never had gross impairment in thought processes or communication, and has never been found to be delusional or have hallucinations. He has reported vague suicidal ideation one time, but with no real plan. Further, while he has reported being angry with others, particularly coworkers, he has not been found suicidal. He has at all times been found to be able to attend to the activities of daily living, including proper hygiene, and has at all times been oriented. While he does have some problems getting along with friends and family, he has been able to maintain a marriage for over 30 years, and has a relationship with his four children and grandchildren. While the Veteran has reported that he recently retired from work due to difficulties on the job, it is unclear whether the Veteran is wholly unable to work due to PTSD - as noted below, it is clearly possible that the Veteran may be unable to obtain and maintain employment due to all of his service-connected disorders and this will be determined on remand. However, as to PTSD, while the Veteran does have substantial disability related to the psychiatric disorder, this disability does not manifest in symptoms approximating total occupational and social impairment, such that a 100 percent rating would be warranted. Therefore, the Board finds that the Veteran is properly rated as 70 percent disabled for his service connected PTSD.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.






REMAND

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities.  C.F.R. §§ 3.340, 3.341, 4.16. 

Part of the claim for an increased rating is consideration of a total rating when either expressly raised by the claimant or otherwise raised by the record. Rice v. Shinseki, 22 Vet.App. 447 (2009). Here, the Veteran has alleged that he is unemployable.

The Veteran was denied entitlement to TDIU previously, in large part, because his February 2011 report of VA examination for PTSD, the Veteran's primary service connected disability at the time, specifically indicated that the Veteran was not unemployable solely due to his service connected PTSD.

However, in a rating decision dated September 2011, during the course of this appeal, the Veteran was granted service connection for coronary artery disease at a 60 percent evaluation. Although a February 2011 VA examination report found that the Veteran was not unemployable due to his coronary artery disease, the Board finds, considering the severity of his service connected disabilities, that the Veteran should be provided with a VA examination that considers the impact that all of the Veteran's service connected disabilities combined have on his unemployability.

Accordingly, the Board REMANDS the claim for a total rating to the AMC in Washington, DC for the following actions:

1. Ascertain if the Veteran has any further evidence not currently of record pertaining to his employability status due to service-connected disorders, and provide appropriate release forms to obtain such evidence. 

If the benefit may not be granted upon any evidence obtained, conduct an appropriate medical examination by an appropriately qualified medical care professional to obtain an opinion whether the Veteran's service-connected disorders preclude him from obtaining and maintaining employment.  

If such an examination is conducted, the entire claims file and a copy of this remand must be made available to the examiner for review, and such review must be noted in the examination report. All necessary tests and studies must be conducted. 

The examiner must render an opinion as to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities, taking into consideration
his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Any opinion offered must be accompanied by a complete explanation which must reflect consideration of both the lay and medical evidence of record.

2.  Upon the Veteran's response or after the passage of a reasonable amount of time, readjudicate the claim of a total rating based on individual unemployability. If the benefit is not granted, issue a Supplemental Statement of the Case and return the appeal to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


